      Case 1:19-cv-01068-NONE-EPG Document 46 Filed 02/12/21 Page 1 of 1



1
2
3
4
5                                  UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
     LAVAL JONES,                                    Case No. 1:19-cv-01068-NONE-EPG (PC)
8
                    Plaintiff,                       ORDER GRANTING DEFENDANT’S
9                                                    REQUEST TO OPT OUT OF EARLY
            v.                                       SETTLEMENT CONFERENCE
10
     WEBER,
                                                     (ECF No. 45)
11
                    Defendant.
12
13          This matter has been referred for an early settlement conference. (ECF No. 20). On

14   November 19, 2020, the Court set a settlement conference. (ECF No. 34). After receiving filings

15   from the parties regarding settlement discussions, the Court allowed Defendant to opt out of the

16   conference by filing a notice. (ECF No. 36). On February 11, 2021, Defendant filed a request to opt

17   out of the conference, explaining that following an evaluation of the case and discussions with her

18   client and supervisor, Defendant has determined that an early settlement conference would not be

19   productive at this time. (ECF No. 45). The Court will accordingly grant Defendant’s request to opt

20   out of an early settlement conference. A settlement conference may be scheduled at a later date, if

21   appropriate.

22          It is ORDERED that Defendant’s request to opt out of an early settlement conference (ECF

23   No. 45) is GRANTED and the settlement conference set on March 24, 2021, is VACATED.

24   IT IS SO ORDERED.

25
        Dated:      February 12, 2021                         /s/
26                                                     UNITED STATES MAGISTRATE JUDGE
27
28
